 



Exhibit 10(m)

EMPLOYMENT AGREEMENT

     THIS AGREEMENT (the “Agreement”), made as of this 18th day of December,
2002, by and among Sandy Spring Bancorp, Inc., a registered bank holding company
(“Bancorp”), Sandy Spring Bank, a Maryland corporation and wholly owned
subsidiary of Bancorp with its main office in Olney, Maryland (the “Bank”), and
Lawrence T. Lewis, III (the “Officer”).

W I T N E S S E T H

     WHEREAS, the Officer is employed as the Executive Vice President of Bancorp
and Executive Vice President and Chief Investment Officer of the Bank, subject
to a certain Employment Agreement made January 30, 1997 (as amended, the “1997
Agreement”).

     WHEREAS, as a result of the skill, knowledge, and experience of the
Officer, the Board of Directors of the Bank (the “Board”) desires to retain the
services of the Officer.

     WHEREAS, the Officer desires to continue to serve as the Executive Vice
President of Bancorp and Executive Vice President and Chief Investment Officer
of the Bank.

     WHEREAS, the Officer and the Board and the Board of Directors of Bancorp
desire to enter into an Agreement setting forth the terms of conditions of the
continuing employment of the Officer and the related rights and obligations of
each of the parties.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is agreed as follows:

     1.     Employment. The Officer is employed as the Executive Vice President
of Bancorp and Executive Vice President and Chief Investment Officer of the
Bank. The Officer shall perform all duties and shall have all powers which are
commonly incident to the office of Executive Vice President or which, consistent
with that office, are assigned to the Officer. In addition to the major job
accountabilities set forth in the job description maintained by the Human
Resources Division, the Officer’s duties include, but are not limited to:



  a.   Making recommendations concerning the strategies, policies, and tactics
of the Bank;     b.   Management oversight of the day-to-day activities of the
Capital Markets Group, including management oversight of the Mortgage Division,
Asset and Trust Management Division, Equipment Leasing Company, and the
Investment Portfolio and supervision of the officers and employees engaged in
these functions;

1



--------------------------------------------------------------------------------



 





  c.   Promoting the Bank and its services;     d.   Managing the efforts of the
Bank to comply with applicable laws and regulations related to the activities of
the Capital Markets Group; and     e.   Providing complete, timely, and accurate
reports, as required, regarding the activities of the Capital Markets Group.

2.     Location and Facilities. The Officer will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for the Officer to perform the
duties of the position. The location of such facilities and staff shall be at
the principal administrative offices of the Bank, or at such other site or sites
customary for such offices.

3.     Term



  a.   The term of this Agreement shall be (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending immediately prior to the second anniversary of the Effective Date, plus
(ii) any and all extensions of the initial term made pursuant to this Section 3.
    b.   On each anniversary of the Effective Date prior to a termination of the
Agreement, the term under this Agreement shall be extended for an additional
one-year period beyond the then effective expiration date without action by any
party, provided that neither the Bank nor the Officer shall have given written
notice at least sixty (60) days prior to such anniversary date of its or the
Officer’s desire that the term not be extended. The Officer’s performance and
the advisability of extending the term of this Agreement shall be reviewed by
the Human Resources Committee (the “Committee”) of the Board, and the Board
shall, based on such review, determine whether or not to extend the term of this
Agreement at a meeting or meetings at least ninety (90) days prior to each
anniversary date.     c.   At the Effective Date, this Agreement shall supersede
any prior Agreement, which shall be deemed terminated by agreement of the
parties immediately prior to the Effective Date.

4.     Base Compensation.



  a.   Bancorp and the Bank agrees to pay the Officer during the term of this
Agreement a salary at the rate of $206,700 per annum, payable in cash not less
frequently than monthly, as may be adjusted in accordance with this Section 4.

2



--------------------------------------------------------------------------------



 





  b.   The Human Resources Committee shall perform an annual analysis of the
Officer’s performance and of the compensation of officers performing similar
functions at independent financial institutions of comparable assets and
performance, and based upon this review, the recommendations of the Executive
Vice President and Chief Operating Officer and the President and Chief Executive
Officer, and on such other factors as it deems pertinent, shall recommend to the
Board the annual salary rate to be paid to the Officer following such review.
The Board, based upon this recommendation of the Committee and other factors
they deem relevant, may maintain, increase or decrease the Officer’s salary,
provided that no such action shall (i) reduce the rate of salary below the
amount set forth in Section 4.a. or (ii) reduce the rate of salary paid to the
Officer for any months prior to the month in which notice of the reduction is
provided in writing to the Officer.     c.   In the absence of action by the
Board, the Officer shall continue to receive salary at the amount set forth in
Section 4.a. specified herein or, if another rate has been established under the
provisions of this Section 4, the rate last properly established by action of
the Board under the provisions of this Section 4.

5.     Bonuses. Unless the Officer agrees otherwise, the Officer shall be
entitled to participate in discretionary bonuses that the Board may award from
time to time to senior management employees pursuant to bonus plans or
otherwise. The Officer also shall participate in any other fringe benefits which
are or may become available to senior management employees of the Bank,
including for example: any stock option or incentive compensation plans and any
other benefits that are commensurate with the responsibilities and functions to
be performed by the Officer under this Agreement. No other compensation provided
for in this Agreement shall be deemed a substitute for the Officer’s right to
participate in such discretionary bonuses or fringe benefits.

6.     Benefit Plans. The Officer shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, and retirement plans and
other programs and arrangements as may be approved from time to time by Bancorp
or the Bank for the benefit of the employees of the Bank. In addition, the
Officer shall be entitled to participate in a nonstatutory supplemental
retirement plan or arrangement (“SERP”) established for the Officer, in the
Executive Health Expense Reimbursement and Insurance Plans (together, the
“HERP”), or a successor plan or plans that provide the same or greater level of
benefits as those provided to participants under the HERP as in effect on the
Effective Date, and in the Group Term Replacement Plan (“GTRP”) established for
the Officer.

7.     Paid Time Off.



  a.   The Officer shall be entitled to twenty-eight working days of paid time
off, as defined in the Bank’s personnel policies, during each consecutive
twelve-month period commencing on January 1, 2002 and each January 1 thereafter
during the

3



--------------------------------------------------------------------------------



 





      term of this Agreement, to be taken at reasonable times and in reasonable
periods as the Officer and Bancorp and the Bank shall mutually determine, and
provided that no paid time off shall interfere with the duties required to be
rendered by the Officer hereunder. Any paid time off not used during a
twelve-month period shall carry over and be useable during the succeeding
twelve-month period, but not thereafter. The Officer shall not receive any
additional compensation from the Bank on account of the Officer’s failure to
take paid time off.     b.   In addition to paid time off, the Officer shall be
entitled, without loss of pay, to voluntarily take time off from work for such
additional periods of time and for such valid and legitimate reasons as the
Executive Vice President and Chief Operating Officer may in his discretion
determine. Further, the Officer may request and be granted a leave or leaves of
absence, with or without pay, at such time or times and upon such terms and
conditions as the Executive Vice President and Chief Operating Officer in his
discretion may determine.

8.     Expense Payments and Reimbursements. The Officer shall be reimbursed for
all reasonable out-of-pocket business expenses incurred in connection with the
Officer’s services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of Bancorp and the Bank.

9.     Loyalty and Confidentiality.



  a.   During the term of this Agreement the Officer: (i) shall devote all the
Officer’s time, attention, skill, and efforts to the faithful performance of the
Officer’s duties hereunder; provided, however, that from time to time, the
Officer may serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations which will not present any conflict of
interest with Bancorp or the Bank or any of their subsidiaries or affiliates,
unfavorably affect the performance of Officer’s duties pursuant to this
Agreement, or violate any applicable statute or regulation; and (ii) shall not
engage in any business or activity contrary to the business affairs or interests
of Bancorp or the Bank.     b.   Nothing contained in this Agreement shall
prevent or limit the Officer’s right to invest in the capital stock or other
securities of any business dissimilar from that of Bancorp and the Bank, or,
solely as a passive, minority investor, in any business.     c.   The Officer
agrees to maintain the confidentiality of any and all information concerning the
operation or financial status of Bancorp and the Bank; the names or addresses of
any of their borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
Bancorp or the Bank to which the Officer may be exposed during the course of

4



--------------------------------------------------------------------------------



 





      employment. The Officer further agrees that, unless required by law or
specifically permitted by Bancorp or the Bank in writing, the Officer will not
disclose to any person or entity, either during or subsequent to the officer’s
employment, any of the above-mentioned information which is not generally known
to the public, nor shall the Officer employ such information in any way other
than for the benefit of Bancorp and the Bank.

10.     Termination and Termination Pay. Subject to Section 11 of this
Agreement, the Officer’s employment under this Agreement may be terminated in
the following circumstances:



  a.   Death. The Officer’s employment under this Agreement shall terminate upon
the Officer’s death during the term of this Agreement, in which event the
Officer’s estate shall be entitled to receive the compensation due to the
Officer through the last day of the calendar month in which the Officer’s death
occurred.     b.   Retirement. This Agreement shall be terminated upon the
normal or early retirement of the Officer under the retirement benefit plan or
plans in which the Officer participates pursuant to Section 6 of this Agreement.
    c.   Disability. The Bank or the Officer may terminate the Officer’s
employment after having established the Officer’s Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity that impairs
the Officer’s ability to substantially perform duties assigned to the Officer
under this Agreement and that results in the Officer’s becoming eligible for
long-term disability benefits under Bancorp’s or the Bank’s long-term disability
plan (or, if Bancorp or the Bank has no such plan in effect, that impairs the
Officer’s ability to substantially perform duties assigned to the Officer under
this Agreement for a period of one-hundred-eighty consecutive days). In the
event of such Disability, the Officer’s obligation to perform services under
this Agreement will terminate. In the event of such termination, the Officer
shall be entitled to receive the following:



  i.   The compensation and benefits provided for under this Agreement for any
period during the term of this Agreement and prior to the date of termination
pursuant to this Section 10.c. during which the Officer is unable to work due to
physical or mental infirmity (less any amounts which the Officer receives under
any disability insurance maintained by Bancorp or the Bank with respect to such
period);     ii.   For the period beginning upon the date of termination
pursuant to this Section 10.c. and continuing for the remaining term of this
Agreement, (A) salary at the highest rate paid pursuant to Section 4 of this
Agreement during the twelve months prior to the establishment of such disability
under this

5



--------------------------------------------------------------------------------



 





      Section 10.c., reduced by any payments received by the Officer during such
period following termination under a long term disability plan or policy
maintained by Bancorp or the Bank, and (B) benefits pursuant to Section 6 of
this Agreement.



       The Board shall determine whether or not the Officer is and continues to
be permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that it reasonably believes to be
relevant. As a condition to any benefits, such Board may require the Officer to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.



  d.   Just Cause.



  i.   The Board may, by written notice to the Officer in the form and manner
specified in this paragraph, immediately terminate the Officer’s employment with
the Bank at any time for Just Cause. The Officer shall have no right to receive
compensation or other benefits for any period after termination for Just Cause.
Termination for “Just Cause” shall mean termination because of, in the good
faith determination of the Board, the Officer’s:



  (1)   Personal dishonesty;     (2)   Willful misconduct;     (3)   Breach of
fiduciary duty involving personal profit;     (4)   Intentional failure to
perform duties under this Agreement;     (5)   Other, continuing material
failure to perform duties assigned to the Officer under this Agreement after
reasonable notification (which shall be stated in writing and given at least
fifteen days prior to termination) by the Board of such failure;     (6)  
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or     (7)   Material
breach by the Officer of any provision of this Agreement.



  ii.   Notwithstanding the foregoing, the Officer shall not be deemed to have
been terminated for Just Cause unless there shall have been delivered to the
Officer a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board at a meeting called and
held for the purpose (after reasonable notice to the Officer and an opportunity
for the Officer to be heard before the Board), finding that in the good faith
opinion of the Board the Officer was guilty of conduct described above and
specifying the particulars thereof.

6



--------------------------------------------------------------------------------



 





  iii.   Notwithstanding the foregoing, it is expected that Officer will perform
all duties and agreements to be performed herein, and Officer shall have the
right to cure non-performance, to the extent such performance is reasonably
capable of being cured, and shall promptly upon receipt of written notice of
non-performance, comply with the requirements of such notice, and further if
Officer shall not comply with such notice to the satisfaction of the Bank within
forty-eight (48) hours after delivery thereof, (except if such compliance cannot
be reasonably completed within forty-eight (48) hours, if Officer shall not
commence to comply within such period and thereafter proceed to completion with
due diligence) the Bank shall have the right to proceed with the Board meeting
specified in the preceding paragraph.



  e.   Certain Regulatory Events.



  i.   If the Officer is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. §§ 1818(e)(4) and (g)(1)), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.     ii.   If the Bank is in default
(as defined in Section 3(x)(1) of FDIA), all obligations of the Bank under this
Agreement shall terminate as of the date of default, but vested rights of the
parties shall not be affected.     iii.   If a notice served under
Sections 8(e)(3) or (g)(1) of the FDIA (12 U.S.C. §§ 1818(e)(3) and (g)(1))
suspends and/or temporarily prohibits the Officer from participating in the
conduct of the Bank’s affairs, the Bank’s obligations under this Agreement shall
be suspended as of the date of such service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion, (i) pay the Officer all or part of the compensation withheld while
its contract obligations were suspended, and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.



       The occurrence of any of the events described in paragraphs i, ii, and
iii above may be considered by the Board in connection with a termination for
Just Cause.



  f.   Voluntary Termination by Officer. In addition to the Officer’s other
rights to terminate under this Agreement, the Officer may voluntarily terminate
employment with the Bank and Bancorp during the term of this Agreement upon at
least sixty days’ prior written notice to the Bank, in which case the Officer
shall receive only compensation, vested rights and employee benefits up to the
date of termination.

7



--------------------------------------------------------------------------------



 





  g.   Without Just Cause or With Good Reason.



  i.   In addition to termination pursuant to Section 10.a. through 10.f.: the
Board may, by written notice to the Officer, immediately terminate the Officer’s
employment with the Bank at any time for a reason other than Just Cause (a
termination “Without Just Cause”); and the Officer may, by written notice to the
Board, immediately terminate this Agreement at any time within ninety days
following an event of “Good Reason” as defined below (a termination “With Good
Reason”).     ii.   Subject to Section 11 hereof, in the event of termination
under this Section 10.g., the Officer shall be entitled to receive the salary
for the remaining term of the Agreement, including any renewals or extensions
thereof, at the highest annual rate in effect pursuant to Section 4 of this
Agreement for any of the twelve months immediately preceding the date of such
termination, plus annual cash bonuses for each year (prorated in the event of
partial years) remaining under such term at the amount received by the Officer
in the calendar year preceding the termination. The sum due under this
Section 10.g. shall be paid in one lump sum within ten calendar days of such
termination.     iii.   “Good Reason” shall exist if, without the Officer’s
express written consent, Bancorp or the Bank materially breach any of its
respective obligations under this Agreement. Without limitation, such a material
breach shall be deemed to occur upon any of the following:



  (1)   A material reduction in the Officer’s responsibilities or authority in
connection with the Officer’s employment with Bancorp or the Bank;     (2)  
Assignment to the Officer of duties of a nonexecutive nature or duties for which
the Officer is not reasonably equipped by the Officer’s skills and experience;  
  (3)   A reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 11 of this
Agreement, any reduction in salary or material reduction in benefits below the
amounts to which the Officer was entitled prior to the Change in Control;    
(4)   Termination of incentive and benefit plans, programs, or arrangements, or
reduction of the Officer’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

8



--------------------------------------------------------------------------------



 





  (5)   A requirement that the Officer’s principal business office or principal
place of residence be relocated outside any county in which the Bank has its
main office, its branches, or its deposit taking Automatic Teller Machines; or
the assignment to the Officer of duties that would reasonably require such a
relocation;     (6)   A requirement that the Officer spend more than thirty
normal working days away from any county in which the Bank has its main office,
its branches, or its deposit taking Automatic Teller Machines during any
consecutive twelve-month period; or     (7)   Failure to provide office
facilities, secretarial services, and other administrative services to Officer
which are substantially equivalent to the facilities and services provided to
the Officer on the Effective Date (excluding brief periods during which office
facilities may be temporarily unavailable due to fire, natural disaster, or
other calamity).     (8)   In the event of a Change in Control as defined in
Section 11 of this Agreement, Officer shall have the right to resign for any
reason during the first sixty (60) days immediately following the first six
months after the closing date of a definitive purchase and assumption agreement
(as defined in such agreement), the execution of which brought about a Change in
Control.



      Notwithstanding the foregoing, it is expected that the Bank will perform
all agreements on its part to be performed herein, and the Bank shall have the
right to cure non-performance, to the extent such performance is reasonably
capable of being cured, and shall promptly upon receipt of written notice of
non-performance, comply with the requirement of such notice, and further if Bank
shall not comply with such notice to the satisfaction of the Officer within
forty-eight (48) hours after delivery thereof, (except if such compliance cannot
be reasonably completed within forty-eight (48) hours, if the Bank shall not
commence to comply within such period and thereafter proceed to completion with
due diligence) the Officer shall have the right to proceed with notice of a
“with Good Reason” termination as specified above.     iv.   Notwithstanding the
foregoing: (A) a reduction or elimination of the Officer’s benefits under one or
more benefit plans maintained by Bancorp or the Bank as part of a good faith,
overall reduction or elimination of such plan or plans or benefits thereunder
applicable to all participants in a manner that does not discriminate against
the Officer (except as such discrimination may be necessary to comply with law)
shall not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the

9



--------------------------------------------------------------------------------



 





      type or to the general extent as those offered under such plans prior to
such reduction or elimination are not available to other officers of Bancorp or
the Bank or any company that controls either of them under a plan or plans in or
under which the Officer is not entitled to participate, and receive benefits, on
a fair and nondiscriminatory basis; and (B) a requirement that the Officer
report to and be subject to the direction or supervision of a senior officer of
Bancorp or the Bank other than the Executive Vice President and Chief Operating
Officer shall not constitute an event of Good Reason or a material breach of
this Agreement.



  h.   Continuing Covenant not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination (i) upon
retirement pursuant to Section 10.b., (ii) due to Disability pursuant to Section
10.c., (iii) for Just Cause pursuant to Section 10.d., or (iv) by the Officer
pursuant to Section 10.f.:



  i.   The Officer’s obligations under Section 9.c. of this Agreement will
continue in effect; and     ii.   During the remaining term of this Agreement
(determined immediately before such termination), the Officer shall not serve as
an officer or director or employee of any bank holding company, bank, savings
association, savings and loan holding company, or mortgage company (any of
which, a “Financial Institution”), which Financial Institution offers products
or services competing with those offered by Bancorp or the Bank from offices in
any county in the State of Maryland or of any other State in which the Bank,
Bancorp or any of their subsidiaries has a branch, and shall not interfere with
the relationship of Bancorp or the Bank and any of its employees, agents, or
representatives; provided, however, that the provisions of this noncompetition
clause shall only apply to termination of the Officer “before” a Change in
Control as defined in Section 11. (It being the intent of the parties that the
noncompetition clause shall not apply to terminations resulting from or due to a
Change in Control.)

11.     Termination in Connection with a Change in Control.



  a.   For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of:



  i.   The acquisition by any entity, person or group (other than the
acquisition by a tax-qualified retirement plan sponsored by Bancorp or the Bank)
of beneficial ownership, as that term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, of more than 25% of the outstanding

10



--------------------------------------------------------------------------------



 





      capital stock of Bancorp or the Bank entitled to vote for the election of
directors (“Voting Stock”);     ii.   The commencement by any entity, person, or
group (other than Bancorp or the Bank, a subsidiary of Bancorp or the Bank or a
tax-qualified retirement plan sponsored by Bancorp or the Bank) of a tender
offer or an exchange offer for more than 20% of the outstanding Voting Stock of
Bancorp or the Bank;     iii.   The effective time of (a) a merger or
consolidation of Bancorp or the Bank with one or more other corporations as a
result of which the holders of the outstanding Voting Stock of Bancorp or the
Bank immediately prior to such merger exercise voting control over less than 80%
of the Voting Stock of the surviving or resulting corporation, or (b) a transfer
of substantially all of the property of Bancorp or the Bank other than to an
entity of which Bancorp or the Bank owns at least 80% of the Voting Stock;    
iv.   Upon the acquisition by any entity, person, or group of the control of the
election of a majority of the Bank’s or Bancorp’s directors,     v.   At such
time that, during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Bancorp or the Bank (the
“Continuing Directors”) cease for any reason to constitute at least two-thirds
thereof, provided that any individual whose election or nomination for election
as a member of the Board was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director.



  b.   Termination. If within the period beginning six months prior to and
ending two years after a Change in Control, (i) the Bank shall terminate the
Officer’s employment Without Just Cause, or (ii) the Officer shall voluntarily
terminate employment With Good Reason, the Bank shall, within ten calendar days
of the termination of Officer’s employment, make a lump-sum cash payment to the
Officer equal to 2.99 times the sum of (x) the Officer’s annual salary at the
highest annual rate in effect for any of the twelve months immediately preceding
the date of such termination, plus (y) the amount of other compensation received
by the Officer during the calendar year preceding the Change in Control. This
cash payment is subject to adjustment pursuant to Section 14 of this Agreement,
and shall be made in lieu of any payment also required under section 10.g. of
this Agreement because of a termination in such period. The Officer’s rights
under Section 10.g. are not otherwise affected by this Section 11. Also, in such
event, the Officer shall, for three calendar years following the Officer’s
termination of employment, continue to

11



--------------------------------------------------------------------------------



 





      participate in any benefit plans of Bancorp and the Bank that provide
health (including medical and dental), life or disability insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
executive officers of the Bank during such period.     c.   Funding of Trust
upon Change in Control. In order to assure payment to the Officer of amounts
that may become payable by Bancorp or the Bank pursuant to this Section, unless
and to the extent the Officer has previously provided a written release of any
claims under Section 11 of this Agreement, not later than ten business days
after a Change in Control, Bancorp or the Bank shall (i) establish a valid trust
under the law of the State of Maryland with an independent trustee that has or
may be granted corporate trust powers under Maryland law, (ii) deposit in such
trust an amount equal to 2.99 times the Officer’s “base amount” as defined in
Section 280G(b)(3) of the Code and regulations promulgated thereunder
(Section 280G and related regulations hereinafter referred to as Section 280G”)
plus such amounts deemed adequate to cover Bancorp and the Bank’s obligations
under Section 14 of this Agreement, at the time of the Change of Control, and
(iii) provide the trustee of the trust with a written direction to hold said
amount and any investment return thereon in a segregated account, and to pay
such amounts as demanded by the Officer from the trust upon written demand from
the Officer stating the amount of the payment demanded from the trust and the
basis for the Officer’s rights to such payment under Section 11 of this
Agreement. Upon the earlier of the final payment of all amounts demanded by the
Officer under this Section 11 or the date thirty-six months after the Change in
Control, the trustee of the trust shall pay to Bancorp or the Bank, as
applicable, the entire balance remaining in the trust. Payments from the trust
to the Officer shall be considered payments made by Bancorp or the Bank for
purposes of this Agreement. Payment of such amounts to the Officer from the
trust, however, shall not relieve Bancorp or the Bank from any obligation to pay
amounts in excess of those paid from the trust, or from any obligation to take
actions or refrain from taking actions otherwise required by this Agreement.
Unless and until a termination of or by the Officer as described in Section
11.b.(i) or (ii), the Officer’s rights under this Agreement shall be those of a
general, unsecured creditor, the Officer shall have no claim against the assets
of the trust, and the assets of the trust shall remain subject to the claims of
creditors of Bancorp or the Bank. Upon the termination of the trust as specified
herein, the Officer shall have no further interest in the trust.

12.     Indemnification and Liability Insurance.



  a.   Indemnification. Bancorp and the Bank agree to indemnify the Officer (and
the Officer’s heirs, executors, and administrators) to the fullest extent
permitted under applicable law and regulations against any and all expenses and
liabilities

12



--------------------------------------------------------------------------------



 





      reasonably incurred by the Officer in connection with or arising out of
any action, suit, or proceeding in which the Officer may be involved by reason
of having been a director or officer of the Bank or any of their subsidiaries
(whether or not the Officer continues to be a director or officer at the time of
incurring any such expenses or liabilities) such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorney’s fees and
the cost of reasonable settlements, such settlements to be approved by the Board
of Bancorp or the Bank, if such action is brought against the Officer in the
Officer’s capacity as an officer or director of Bancorp or the Bank or any of
their subsidiaries. Indemnification for expense shall not extend to matters for
which the Officer has been terminated for Just Cause. Nothing contained herein
shall be deemed to provide indemnification prohibited by applicable law or
regulation. Notwithstanding anything herein to the contrary, the obligations of
this Section 12 shall survive the term of this Agreement by a period of seven
years.     b.   Insurance. During the period in which indemnification of the
Officer is required under this Section, Bancorp or the Bank shall provide the
Officer (and the Officer’s heirs, executors, and administrators) with coverage
under a directors’ and officers’ liability policy at the expense of Bancorp or
the Bank, at least equivalent to such coverage provided to directors and senior
officers of Bancorp or the Bank, whichever is more favorable to the Officer.

13.     Reimbursement of Officer’s Expenses to Enforce this Agreement. Bancorp
or the Bank shall reimburse the Officer for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by the
Officer in connection with successful enforcement by the Officer of the
obligations of Bancorp or the Bank to the Officer under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that Bancorp or the Bank take some action specified by this
Agreement (i) as a result of court order; or (ii) otherwise by Bancorp or the
Bank following an initial failure of Bancorp or the Bank to pay such money or
take such action promptly after written demand therefor from the Officer stating
the reason that such money or action was due under this Agreement at or prior to
the time of such demand.

14.     Adjustment of Certain Payments and Benefits.

     Bancorp and the Bank shall indemnify and hold the Officer harmless from any
and all loss, expense, or liability that the Officer may ever incur under Code §
4999, or any successor provision, as the result of payments or benefits that the
Officer receives from Bancorp or the Bank or any successor to any of its
interests. Bancorp and the Bank shall have this obligation with respect to any
excise taxes (and any federal, state, and local income taxes on those excise
taxes) for which the Officer is liable under Code § 4999, or any successor
provision, pursuant to a tax return on which the Officer reports such excise tax
liability based on a reasonable analysis (that the Officer need not

13



--------------------------------------------------------------------------------



 



file with the return) prepared by the Officer’s legal counsel. This paragraph
shall survive termination or expiration of this Agreement for any reason.

15.     Injunctive Relief. If there is a breach or threatened breach of Section
10.h. of this Agreement or the prohibitions upon disclosure contained in
Section 9.c. of this Agreement, Bancorp or the Bank and the Officer agree that
there is no adequate remedy at law for such breach, and that Bancorp and the
Bank each shall be entitled to injunctive relief restraining the Officer from
such breach or threatened breach, but such relief shall not be the exclusive
remedy hereunder for such breach. The parties hereto likewise agree that the
Officer shall be entitled to injunctive relief to enforce the obligations of
Bancorp and the Bank under Section 11 of this Agreement.

16.     Successors and Assigns.



  a.   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of Bancorp or the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of Bancorp or the Bank.     b.   Since
the Bank and Bancorp are contracting for the unique and personal skills of the
Officer, the Officer’s rights or duties hereunder shall be precluded from
assignment or delegation without first obtaining the written consent of the Bank
and Bancorp.

17.     No Mitigation. The Officer shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Officer in any subsequent employment.

18.     Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed as follows, or to such other address as shall have been
designated in writing by the addressee:



  a.   If to Bancorp or the Bank:
Sandy Spring Bancorp, Inc.
Sandy Spring Bank
17801 Georgia Avenue
Olney, Maryland 20832
Attention: R. E. Kuykendall, General Counsel

14



--------------------------------------------------------------------------------



 





  b.   If to the Officer:
Lawrence T. Lewis, III
3515 Shady Lane
Glenwood, Maryland 21738

19.     Joint and Severally Liability; Payments by Bancorp and the Bank. To the
extent permitted by law, except as otherwise provided herein, Bancorp and the
Bank shall be jointly and severally liable for the payment of all amounts due
under this Agreement. Bancorp hereby agrees that it shall be jointly and
severally liable with the Bank for the payment of all amounts due under this
Agreement and shall guarantee the performance of the Bank’s obligations
thereunder, provided that Bancorp shall not be required by this Agreement to pay
to the Officer a salary or any bonuses or any other cash payments, except in the
event that the Bank does not fulfill the obligations to the Officer hereunder
for such payments. Bancorp may, however, pay salary and bonuses as deemed
appropriate by its Board in the exercise of its discretion.

20.     No Plan Created by this Agreement. The Officer, Bancorp and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and, Bancorp the Bank and the
Officer each expressly waives any right to assert the contrary. Any assertion in
any judicial or administrative filing, hearing, or process by or on behalf of
the Officer or Bancorp or the Bank that such a plan was so created by this
Agreement shall be deemed a material breach of this Agreement by the party
making such an assertion.

21.     Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

22.     Applicable Law. Except to the extent preempted by Federal law, the laws
of the State of Maryland shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

23.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

24.     Headings. Headings contained herein are for convenience of reference
only.

15



--------------------------------------------------------------------------------



 



25.     Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs,
or arrangements described in Sections 5 and 6, and supersedes all prior
agreements other than with respect to such specific plans, programs, or
arrangements.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first set forth above.



  SANDY SPRING BANK
By:     /s/ Hunter R. Hollar

--------------------------------------------------------------------------------



  Title:     President     

--------------------------------------------------------------------------------



  SANDY SPRING BANCORP, INC.
By:     /s/ Hunter R. Hollar

--------------------------------------------------------------------------------



  Title:     President     

--------------------------------------------------------------------------------



  OFFICER



  /s/ Lawrence T. Lewis, III

--------------------------------------------------------------------------------


Lawrence T. Lewis, III

16



--------------------------------------------------------------------------------



 



     THIS RIDER TO EMPLOYMENT AGREEMENT dated December 18, 2002, by and among
Sandy Spring Bancorp, Inc., a registered bank holding company (“Bancorp”), Sandy
Spring Bank, a Maryland corporation and wholly owned subsidiary of Bancorp with
its main office in Olney, Maryland (the “Bank”), and Lawrence T. Lewis, III (the
“Officer”) is made and entered into as of the date set forth above.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is agreed as follows:

     1.     “Bancorp and the Bank agrees to pay the Officer during the term of
this Agreement a salary at the rate of $206,700 per annum, payable in cash not
less frequently than monthly, as may be adjusted in accordance with this
Section 4. The salary rate shall be reduced by the cost of the annual dues for
membership to the Cattail Creek Country Club which dues the Bank pays on behalf
of the Officer. This reduction shall remain in effect, including any increases
or decreases in the annual membership dues, during the term of this Agreement,
plus any and all extensions of the initial term pursuant to Section 3 of this
Agreement, unless agreed to in writing by both Bancorp and the Bank and the
Officer.

     2. Except as specifically modified herein by this rider the subject
Employment Agreement is hereby ratified and affirmed in its entirety.

     IN WITNESS WHEREOF, Officer and a duly authorized agent of Bancorp and Bank
have executed this Rider to Employment Agreement.



  SANDY SPRING BANK



  By: /s/ Hunter R. Hollar

--------------------------------------------------------------------------------

Title: President

--------------------------------------------------------------------------------



  SANDY SPRING BANCORP, INC.



  By: /s/ Hunter R. Hollar

--------------------------------------------------------------------------------

Title: President

--------------------------------------------------------------------------------



  OFFICER



  /s/ Lawrence T. Lewis, III

--------------------------------------------------------------------------------

Lawrence T. Lewis, III

17